Garry, J.
(dissenting). I respectfully dissent, finding the majority analysis unduly narrow in defining the animal’s known propensities relative to the manner of the injury. This horse, clearly in a highly agitated state at the time of the underlying events, had an established propensity for avoiding lead lines. When the owner approached with the lead line, the horse responded in a manner entirely consistent with this propensity by trying to avoid the lead line. The horse had previously “walked away” to avoid the lead line because it had apparently been free to do so. Here, however, plaintiff was restraining the horse with his hand in the halter; as it was unable to walk away, the horse instead “spooked” and “violently ripped his head back.” The behavior at issue — avoiding lead lines — is nonetheless “the very behavior that resulted in plaintiff’s injury” (Earl v Piowaty, 42 AD3d 865, 866 [2007] [internal quotation marks and citation omitted]; see Seybolt v Wheeler, 42 AD3d 643, 644 [2007]).
New York is apparently “the only state in the nation that rejects the rule set forth in the Restatement [Second] of Torts” regarding an owner’s negligence as a ground for liability arising from the dangerous acts of animals (Miner, Outside Counsel, When Animals Attack in New York, NYLJ, Feb. 28, 2012, at 4, col 1; see Bard v Jahnke, 6 NY3d 592, 597-599 [2006]). As we are thus applying an extremely restrictive rule, we should not do so in an extremely restrictive manner. Accordingly, I would reverse that part of the order granting defendant’s motion for summary judgment and allow the matter to proceed for determination of the contested factual issues.
Ordered that the order is affirmed, with costs.